Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 1 of 45 PageID 5009



                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

 GAIL LOCKWOOD, INDIVIDUALLY AND ON
 BEHALF OF ALL OTHERS SIMILARLY SITUATED,

              Plaintiffs,

 V.                                                    NO. 3:16-CV-965-J-39PDB

 CIS SERVICES, LLC, ETC.,

              Defendants.


                            Report and Recommendation

       This is a collective action under the Fair Labor Standards Act (“FLSA”), 29
 U.S.C. §§ 201–219, brought by fifty-five insurance adjusters. Before the Court is the
 parties’ motion under Lynn’s Food Stores, Inc. v. U.S. by & through U.S. Dep’t of
 Labor, 679 F.2d 1350, 1354 (11th Cir. 1982), for approval of a settlement and
 dismissal with prejudice, Doc. 218; and the plaintiffs’ motion for attorney’s fees
 ($454,843.25), costs ($16,051.84), and expenses ($9,835.54), Doc. 219.

       The defendants oppose the latter motion. Doc. 220. They dispute neither
 entitlement to reasonable attorney’s fees and costs nor the requested hourly rates.
 They dispute only the hours claimed and entitlement to expenses. They contend the
 hours should be reduced by at least ten percent to account for billing in quarter-hour
 increments, by $418.75 for unrelated work, by $14,855 for clerical work, by sixty
 percent of some hours for duplicative work, and by $11,147.50 for solicitation efforts.
 They contend litigation expenses ($13,304.35) are not recoverable because they are
 not enumerated as costs in 28 U.S.C. § 1920. They add the Court, in its discretion,
 may reduce the amounts further for reasons other than those presented.
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 2 of 45 PageID 5010



 I.    Background

       In July 2016, Gail Lockwood, on behalf of herself and others similarly situated,
 filed a two-count complaint. Doc. 1. She alleges the following facts.

       The defendants are seven entities and an individual, Michael Stanley. 1 Doc. 1
 ¶¶ 6–14. They are an “integrated enterprise.” Doc. 1 ¶ 21. They advertise themselves
 as a “total solution company” that provides field-inspection services, adjusting
 services, loss-consulting services, and “workflow management” services. Doc. 1 ¶ 26.

       In January 2013, the defendants hired Lockwood and paid her as an
 independent contractor. Doc. 1 ¶ 22. In January 2014, the defendants reclassified her
 and others as employees with no change in duties. 2 Doc. 1 ¶¶ 23, 57–58.

       In a typical week, Lockwood worked six days and at least twenty hours of
 overtime. Doc. 1 ¶ 48. The defendants did not record the hours and made no payroll
 tax or other withholdings. Doc. 1 ¶¶ 51–52. The defendants paid the plaintiffs only
 when the plaintiffs worked and provided no minimum workweek guarantee. Doc. 1
 ¶ 53. Before and after the reclassification, the defendants paid the plaintiffs a day-




       1The   entities are CIS Services, LLC; CIS Claim Services, LLC; CIS Group of
 Companies, LLC; CIS Group, LLC; CIS Alamo Holdings, LLC; CIS Specialty Claim
 Services, LLC; and Cornerstone Appraisal Services, LLC. Doc. 1 ¶¶ 6–12. All entities
 except one are Texas limited-liability companies (Cornerstone Appraisal Services is
 an Indiana limited-liability company). Doc. 1 ¶¶ 6–12. Stanley is the Chief Executive
 Officer of the companies. Doc. 1 ¶ 14.
       2In the complaint, Lockwood includes allegations to support that she was an
 employee and not an independent contractor. Doc. 1 ¶¶ 29–46. For example, she
 alleges she and “similarly situated misclassified contractors” had no authority to hire
 assistants and did not invest in the facilities, and the defendants set all work hours
 and prohibited them from working for others. Doc. 1 ¶¶ 33, 34, 39–40, 42.

                                            2
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 3 of 45 PageID 5011



 rate wage without overtime pay. Doc. 1 ¶¶ 48, 60. According to Lockwood, a previous
 wage lawsuit against the defendants shows willfulness. Doc. 1 ¶¶ 68–70. 3

       In count I, Lockwood asserts the defendants misclassified her and others as
 independent contractors and unlawfully failed to provide overtime pay. Doc. 1 ¶¶ 57,
 93–98; Doc. 1-1. In count II, she asserts they unlawfully failed to provide overtime
 pay after reclassifying her and others as employees. Doc. 1 ¶¶ 23–24, 99–106. She
 seeks overtime pay, liquidated damages, attorney’s fees, and costs. Doc. 1 at 17.

       Michael Starzyk, Esquire, and Megan Mitchell, Esquire, moved for permission
 to appear pro hac vice to represent the plaintiffs. Docs. 3, 4. In their motions, they
 designated Amber Karns, Esquire, of the same firm, to serve as local counsel. 4 Karns
 is a member of the Florida Bar but does not reside in Florida. Doc. 220 at 7 n.3. The
 Court granted the motions. Doc. 7.

       The defendants answered the complaint. Doc. 23. They assert affirmative
 defenses, including that Lockwood was exempt under FLSA, they had acted in good-
 faith reliance on Department of Labor regulations and interpretations, there is no
 group of similarly situated employees, and the defendants are not joint employers.
 Doc. 23 at 11–12.




       3In  the complaint, Lockwood alleges there are allegations common to others.
 Doc. 1 ¶¶ 75–90. The common allegations include that she and others are insurance
 adjusters and trainers performing work similar to her who were “subject to the same
 illegal pay practices,” who were not guaranteed any work or paid on a salary basis,
 and who consistently worked more than forty hours a week without overtime pay.
 Doc. 1 ¶¶ 75–89.
       4The defendants observe Starzyk and Mitchell failed to comply with Local Rule
 2.02 because they did not designate as local counsel an attorney who resides in
 Florida. Doc. 220 at 7 n.3. In August 2018, the Court permitted Mitchell to withdraw.
 Doc. 209. In February 2019, the Court permitted Cathleen Ann Scott, Esquire, of
 Scott Wagner & Associates, PA, in Jupiter, Florida, to serve as local counsel. Doc.
 230. In April 2019, the Court permitted Karns to withdraw. Doc. 236.

                                           3
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 4 of 45 PageID 5012



        Seventy-one people filed a notice of consent to be included as a plaintiff. Docs.
 6, 8, 21, 22, 27, 28, 41, 48, 49, 66, 68, 103–13, 115–32, 134–62, 164, 172, 173. The total
 number of current active plaintiffs is fifty-five; the others filed stipulated notices of
 voluntary dismissal. See Docs. 70, 200, 201, 206, 215; Doc. 218-1 at 13–14.

        In August 2016, the plaintiffs moved for conditional certification of a proposed
 group of similarly situated individuals. Doc. 26. The defendants opposed the motion,
 Doc. 40, and, with permission, the plaintiffs replied, Doc. 47.

        Beginning in September 2016, under the Court’s scheduling order for FLSA
 cases, Doc. 5, the plaintiffs answered the Court’s standard interrogatories, setting
 forth their periods of employment, their supervisors, their work schedules, their
 titles, their job descriptions, their rates of pay, their claimed hours and wages,
 whether they had complained, when they had complained, the response to any
 complaint, and whether they had maintained records. Docs. 32–39, 50–52, 57–65, 71.
 In turn, the defendants filed verified summaries showing pay periods, hours, and
 wages, or notices explaining they had provided the information to the plaintiffs. Docs.
 44, 45, 46, 53, 67, 75, 84, 85, 89, 90.

        In July 2017, the plaintiffs moved to toll the statute of limitations pending a
 ruling on the motion for conditional certification “to prevent daily erosion of the
 overtime claims of potential opt-in Plaintiffs” because “[c]laims under … FLSA do not
 generally relate back to the date of the original filing.” Doc. 92 at 2. The defendants
 argued the case presented no exceptional circumstance warranting tolling. Doc. 94.

        In September 2017, the Court granted the motion for conditional certification,
 Doc. 97, allowing Lockwood to send notice and consent forms to:

        [A]ll current and former independent contractors and employees of
        Defendants who have held the positions of ‘adjusters,’ ‘appraisers,’
        ‘claims analysts,’ ‘claims adjusters,’ ‘independent adjusters,’ or
        ‘litigation specialists’ or who have performed duties similar to the duties
        performed by Plaintiffs in providing services related to adjusting

                                             4
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 5 of 45 PageID 5013



       insurance claims in Florida for CIS clients, were paid a daily rate of pay
       for their services, and worked more than forty (40) hours in workweeks
       without being paid overtime compensation, at any time within the past
       three years prior to July 29, 2016.

 Doc. 97 at 7. The Court directed the parties to add language to the proposed notice.
 Doc. 97 at 7–8. The parties disagreed on the language, Doc. 98, the Court directed
 changes, Doc. 99, and the parties submitted a joint proposed notice, Doc. 100, which
 the Court approved, Doc. 101.

       Discovery proceeded, and the parties requested extensions, which the Court
 granted. Docs. 114, 133. The Court scheduled the case for a jury trial during the
 October 2018 trial term. Doc. 133.

       In January 2018, the Court denied the plaintiffs’ motion for equitable tolling,
 finding no extraordinary circumstances. Doc. 166 at 5–7. The same month, the
 plaintiffs moved to compel discovery, for sanctions, and to expedite ruling. Doc. 163.
 The Court heard arguments and granted the motion to the extent the plaintiffs
 requested an expedited ruling and otherwise denied the motion. Doc. 171.

       In March 2018, the plaintiffs moved to compel discovery and to expedite ruling
 on the motion to compel. Doc. 176. The parties requested a status conference to
 discuss the possibility of adding a second group of plaintiffs for a later time period to
 the case and extending case management deadlines. Doc. 177. The Court heard
 arguments on the motion to compel and later granted the motion in part, directing
 the defendants to produce certain documents. Docs. 180, 207.

       In April 2018, the Court denied the motion for a status conference and to
 extend case-management deadlines. Doc. 181. In May 2018, people who had worked
 for the defendants after July 30, 2016, including some plaintiffs in this case, therefore




                                            5
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 6 of 45 PageID 5014



 filed a second case raising similar allegations against the same defendants. See
 Edwards v. CIS Services, LLC, 3:18-cv-637-J-39PDB. 5

       Between January and May 2018, the parties deposed seven witnesses. Doc.
 219-2 ¶ 16(OO). The defendants deposed four plaintiffs (Lockwood, Juliano Valdivia,
 Iatrice Edwards, and Shandra McNeese) in Jacksonville on two consecutive days in
 April. Doc. 219-2 ¶ 16(OO). The plaintiffs deposed three witnesses in Southlake,
 Texas: two on two consecutive days in January (Stanley and Gerald Salas) and one
 in May (David Rollins). For the Florida depositions, Karns and Mitchell traveled to
 Jacksonville to defend the depositions. See Doc. 219-4 at 63–65 (April 24 through
 April 27, 2018, entries by Karns and Mitchell). For the Texas depositions, Starzyk
 and Karns travelled to Southlake. See Doc. 219-4 at 48, 49, 71 (January 29 through
 January 31, 2018, and May 29 through May 30, 2018, entries by Starzyk and Karns).

       In May 2018, at mediation, the parties reached an impasse. Doc. 187. The
 plaintiffs moved for partial summary judgment. Doc. 190. They argued they were
 entitled to summary judgment on four issues: whether they are employees; whether
 an exemption applies; whether the defendants had acted in good faith; and whether
 the defendants had acted willfully. Doc. 190. The defendants argued there were
 genuine issues of material fact. Doc. 198. On whether the plaintiffs were employees,
 for some plaintiffs, the defendants conceded economic realities favored finding them
 employees. Doc. 198 at 5. For other plaintiffs—those who had formed limited-liability
 corporations and wanted to be independent contractors—the defendants argued there
 were genuine issues of material fact on whether they are independent contractors.
 Doc. 198 at 5–6; Doc. 205 at 2 n.2.



       5Edwards   remains pending. In November 2018, the Court granted a motion for
 conditional certification. Edwards, 3:18-cv-637 (Doc. 91). In March 2019, the
 undersigned directed the parties to confer on available dates in June for the
 undersigned to conduct a settlement conference. Edwards, 3:18-cv-637 (Doc. 152).
 The plaintiffs await a decision on the pending motions here, contending that may
 affect settlement in Edwards.

                                          6
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 7 of 45 PageID 5015



       In September 2018, before a ruling on the motion for partial summary
 judgment, the parties notified the Court they had settled. Doc. 214. The Court
 removed the case from the trial term and directed the parties to submit a stipulated
 form of final order or judgment. Doc. 216.

       In October 2018, the parties moved for approval of the settlement, Doc. 218,
 and the plaintiffs moved for approval of attorney’s fees, costs, and expenses, Doc. 219.
 In November 2018, the defendants filed a response to the latter motion, Doc. 220, and
 the plaintiffs filed a reply, Doc. 224. These are the motions now before the Court.

       In January 2019, the plaintiffs moved to expedite ruling on the motions. 6 Doc.
 225. At a hearing later that month, the undersigned denied the motion, finding the
 plaintiffs had provided insufficient rationale to prioritize the pending motions over
 motions in other cases—such as social security cases—that had been pending longer.
 Docs. 228, 229.

 II.   Joint Motion for Approval of the Settlement

 A.    Motion

       In the joint motion for approval of the settlement, the parties ask the Court to
 approve the settlement and, after the Court rules on the motion for attorney’s fees,
 costs, and expenses, enter final judgment and dismiss the case with prejudice. Doc.
 218 at 6. The parties represent:

       •   The parties settled “to avoid the uncertainties of litigation associated
           with this type of action.” Doc. 218 at 1.



       6The plaintiffs thrice moved to expedite rulings, Docs. 163, 176, 225, a practice
 unusual in this district and one that may have been reconsidered had resident local
 counsel been retained earlier. The motions were not designated as emergencies and
 therefore were not contrary to at least the letter of Local Rule 3.01(e). They are not
 held against the plaintiffs in this report and recommendation.

                                              7
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 8 of 45 PageID 5016



       •   The settlement is a reasonable settlement of a bona fide dispute. Doc.
           218 at 2.

       •   The parties agree the defendants reserve the right to challenge the
           requested attorney’s fees and costs (other than rates). Doc. 218 at 3.

       •   The parties were represented by competent counsel with extensive
           experience with FLSA cases. Doc. 218 at 3–4.

       •   The cost of continued litigation would be high given the number of
           plaintiffs and the nature of the claims and defenses, and the proposed
           settlement minimizes costs, time, and resources. Doc. 218 at 4.

       •   The parties have sufficiently investigated the case, having
           exchanged thousands of documents and conducted depositions. Doc.
           218 at 4.

       •   The defendants “strongly dispute” the claims, and the plaintiffs could
           have recovered nothing or an unknown amount had the case
           proceeded. Doc. 218 at 4.

       •   The payments for each plaintiff are “substantial while also taking
           into account Defendants’ potential defenses.” Doc. 218 at 5. (In the
           motion for attorney’s fees, costs, and expenses, the plaintiffs state the
           settlement amounts represent a “full recovery” of unpaid overtime
           plus liquidated damages for all plaintiffs, and the average individual
           settlement is $8,154.55, the median individual settlement is
           $5,938.94, and six plaintiffs will receive more than $20,000 each.
           Doc. 219 at 9. They further state that, on amounts, they conceded
           only that the defendants intended a one-hour lunch break to be
           uncompensated. Doc. 219 at 11.)

       •   The parties agreed to the payments separately from any amount the
           Court may award as attorney’s fees. Doc. 218 at 5.

       •   Counsel for both sides believe the proposed settlement is fair and
           reasonable. Doc. 218 at 5.

       •   The original plaintiff (Lockwood) and later plaintiffs Iatrice
           Edwards, Juliano Valdivia, and Shandra McNeese were deposed and
           are due “modest” service payments for their time helping the
           plaintiffs’ counsel and attending depositions, which lasted full days.
           Doc. 218 at 5–6.


                                             8
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 9 of 45 PageID 5017



 B.    Agreement

       With the joint motion for approval of the settlement, the parties filed a
 settlement agreement and exhibits. Doc. 218-1. In the agreement:

       •   The plaintiffs state they believe their claims are meritorious but
           voluntarily agree to the settlement to avoid the time, expense, and
           uncertainty of litigation. Doc. 218-1 at 2. The defendants deny
           liability and dispute all allegations of FLSA violations. Doc. 218-1 at
           1.

       •   The parties agree to a compromise to resolve the matter. Doc. 218-1
           at 1. No party will be deemed a “prevailing party,” except that the
           defendants acknowledge the plaintiffs are entitled to reasonable
           attorney’s fees. Doc. 218-1 at 6 (V.B).

       •   The plaintiffs agree that the settlement is a fair and equitable
           resolution of their claims and they “have no claim as to any wages,
           overtime compensation, liquidated damages or attorney’s fees due or
           owing to them” from the defendants from July 29, 2013, to July 29,
           2016. Doc. 218-1 at 2.

       •   The plaintiffs agree to release the defendants from the claims in this
           action and any claims related to “the classification of claims
           adjusters as independent contractors and/or exempt employees or the
           payment of overtime to the claims adjusters during” the relevant
           time. Doc. 218-1 at 5–6 (IV.A–B).

       •   The plaintiffs agree to ask the Court to issue a final judgment and
           order of dismissal like one attached as Exhibit D to the agreement.
           Doc. 218-1 at 7 (VI.).

       •   The defendants agree to pay $459,500: $448,500 for wages, benefits,
           and liquidated damages (half for wages and half for liquidated
           damages); a $5,000 incentive service award to Lockwood; and a
           $2,000 incentive service award each to Edwards, Valdivia, and
           McNeese (totaling $6,000). Doc. 218-1 at 2 (I.A).

       •   The parties represent that each plaintiff’s share of the settlement
           amount is based on individual pay and time records. Doc. 218-2 at 2
           (I.A).



                                            9
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 10 of 45 PageID 5018



        •   The plaintiffs agree that the payments compensate them for all
            wages to which they are entitled. Doc. 218-1 at 6 (IV.C).

        •   The plaintiffs agree that, as a condition of receiving the payments,
            each plaintiff will execute an individual waiver and release. Doc. 218-
            1 at 6 (IV.D).

        •   The parties agree that the incentive awards for Lockwood, Edwards,
            Valdivia, and McNeese are in addition to their settlement amounts
            for wages and liquidated damages for providing “unique services,”
            including helping counsel or being deposed. Doc. 218-1 at 4 (I.B).

        •   The defendants agree to separately pay attorney’s fees and costs
            deemed reasonable by the Court. Doc. 218-1 at 2 (I.A).

        •   The defendants agree that the billing rates are reasonable but
            reserve the right to object to the number of hours claimed. Doc. 218-
            1 at 4 (I.C).

        •   The parties agree that the amount of attorney’s fees will not affect
            the amounts paid to the plaintiffs. Doc. 218-1 at 4 (I.C).

        •   The parties agree that the payment of attorney’s fees ordered by the
            Court will constitute full satisfaction of any claim for attorney’s fees.
            Doc. 218-1 at 6 (V.).

        •   The parties agree that the payments will be made according to a
            schedule. 7 Doc. 218-1 at 5 (III.A–D).

        •   The parties agree to follow certain procedural steps to end the
            litigation. Doc. 218-1 at 4–5 (II).

        7The    parties agree to the following payment schedule. Within fifteen days after
  the Court approves the settlement agreement and determines a reasonable amount
  of attorney’s fees, the defendants must mail each plaintiff a check for the total amount
  of liquidated damages owed and mail to the plaintiffs’ counsel fifty percent of the
  attorney’s fees and costs award. Doc. 218-1 at 5 (III.A). Within seventy-five days after
  the Court approves the settlement agreement and determines a reasonable amount
  of attorney’s fees, the defendants must mail each plaintiff a check for the remaining
  settlement amount owed; must mail checks to Lockwood, Edwards, Valdivia, and
  McNeese for the respective incentive-service-award amount; and must mail the
  plaintiffs’ counsel the remaining fifty percent owed for attorney’s fees and costs. Doc.
  218-1 at 5 (III.B). All checks remain negotiable for 120 days from the date of mailing.
  Doc. 218-1 at 5 (III.C).

                                             10
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 11 of 45 PageID 5019




        •   The parties agree that the “failure of the Court to award Class
            Counsel the full amount of attorney’s fees and costs requested by
            Class Counsel in their Motion for Award of Attorney’s Fees and Costs
            will not be a reason to nullify the Agreement.” Doc. 218-1 at 8 (VII.).

        •   The parties agree that some plaintiffs “have opted in to a separate
            lawsuit [Edwards],” and the agreement, “including without
            limitation the release herein, does not release or affect in any way
            any Parties’ claims or defenses in the Edwards Litigation, and is
            inadmissible in the Edwards Litigation.” Doc. 218-1 at 6 (IV.E).

        •   The parties agree that if the defendants fail to timely pay any
            amounts owed, after written notice and a seven-day cure period, the
            plaintiffs’ counsel may ask the Court to enter an amended judgment
            enforcing the agreement, which is Exhibit E to the agreement. Doc.
            218-1 at 7 (VI.B).

        •   The parties agree that “[i]n the event the Court does not finally
            approve the Agreement as provided herein for any reason, including
            without limitation the releases in the same form and scope as set
            forth above or the [Proposed] Final Judgment … this Agreement
            shall be null and void … unless the Court has partially approved this
            settlement and the Settling Parties mutually agree to submit a
            revised settlement agreement that conforms to the Court’s order.”
            Doc. 218-1 at 7–8 (VII.).

        •   The parties explain they have been represented by counsel of choice.
            Doc. 218-1 at 8 (VIII.D).

        •   The parties agree “the Court shall have continuing jurisdiction to
            resolve any disputes that may arise with regard to the terms and
            conditions of this Agreement as set forth herein.” Doc. 218-1 at 9
            (VIII.N).




                                            11
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 12 of 45 PageID 5020



        The agreement also includes recitals and provisions addressing assignments,
  choice of law, 8 counterparts, headings, construction, severance, 9 authorizations, and
  incorporation of exhibits by reference. Doc. 218-1 at 8–9 (VIII.).

        As Exhibit A, the parties include a two-page list identifying, for each plaintiff,
  the wage payment, the liquidated damages payment (in all cases equaling the wage
  payment), the total wage-plus-liquidated-damages payment, a service payment if
  any, and the total payment owed. Doc. 218-1 at 12–14.

        As “Composite Exhibit B,” the plaintiffs include individual waivers and
  releases signed by each plaintiff. Doc. 218-1 at 15–180. Each waiver and release
  states that the plaintiff signs the waiver and release knowingly and voluntarily,
  “subject to all of the terms and conditions set forth herein and the [s]ettlement
  [a]greement”; the defendants deny liability; the defendants will pay the plaintiff a
  sum specific to that plaintiff; each plaintiff agrees to be bound by the Court’s
  judgment; for the payment, the plaintiff agrees to release the defendants from the
  claims and from any wage-related claims during the relevant time period; the
  agreement does not affect Edwards if the plaintiff also joined that case; and the Court
  reserves jurisdiction to enforce the agreement. See, e.g., Doc. 218-1 at 19–21.

        As Exhibit C, the parties provide a list of the plaintiffs who have also consented
  to be plaintiffs in Edwards and the dates on which they opted in to each case. Doc.
  218-1 at 181–82.




        8Thisreport and recommendation does not address whether federal or Florida
  law would govern an action seeking enforcement of the agreement.
        9Regarding   the severance provision, the parties agree that any invalid or illegal
  provision will be severed from the agreement, except as stated in the nullification
  provision. Doc. 218-1 at 9 (VIII.K). They explain, “Notwithstanding the foregoing, the
  release set forth above in this Agreement is an essential part of the Agreement. If
  such release is held not to be valid or is modified in any way, Defendants have no
  obligations under this Agreement.” Doc. 218-1 at 9 (VIII.K).

                                             12
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 13 of 45 PageID 5021



        As Exhibit D, the parties provide a proposed final judgment. Doc. 218-1 at 183–
  86. The proposed final judgment states:

        •   the Court finds the terms of the settlement agreement fair,
            reasonable, and adequate;

        •   the Court approves the settlement agreement and release;

        •   the plaintiffs are deemed to have released all claims against the
            defendants as set forth in the settlement agreement;

        •   the Court dismisses the case with prejudice and “permanently
            enjoins and restrains all individuals from asserting any and all
            claims that were released pursuant to the Settlement Agreement and
            Release”; and

        •   the Court reserves jurisdiction over the action “for the purposes of
            supervising the implementation, enforcement, construction and
            interpretation of the Settlement Agreement and Release, the
            Plaintiffs’ attorney’s fees and costs and all orders and judgments
            entered in connection therewith.”

  Doc. 218-1 at 184–86.

        As Exhibit E, the parties provide a proposed “Agreed Amended Judgment to
  Enforce Settlement Agreement” to be entered if the defendants fail to timely make
  payments. Doc. 218-1 at 186–89.

  C.    Authority

        Passed in 1938, FLSA establishes minimum wages and maximum hours “to
  protect certain groups of the population from substandard wages and excessive hours
  which endanger[] the national health and well-being and the free flow of goods in
  interstate commerce.” Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 706 (1945).

        A FLSA case may be brought by “any one or more employees for and in behalf
  of h[erself] or themselves and other employees similarly situated,” though no
  employee may be a plaintiff in the action unless the employee files on the docket


                                            13
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 14 of 45 PageID 5022



  written consent. 29 U.S.C. § 216(b). The purpose of a collective action is to “avoid
  multiple lawsuits where numerous employees have allegedly been harmed by a
  claimed violation or violations of [] FLSA by a particular employer.” 10 Prickett v.
  Dekalb Cty., 349 F.3d 1294, 1297 (11th Cir. 2003).

        If an employee proves an employer violated FLSA, the employer must pay
  unpaid wages for up to two years (or three if the employer intentionally violated the
  law, McLaughlin v. Richland Shoe Co., 486 U.S. 128, 135 (1988)), an equal amount
  as liquidated damages absent the employer’s proof of good faith and reasonable
  grounds for believing it was not violating FLSA, 29 U.S.C. § 260, and “a reasonable
  attorney’s fee to be paid by the defendant, and costs of the action,” 29 U.S.C. § 216(b).

        To foster FLSA’s purpose and to prevent an employer from using its superior
  bargaining position to take advantage of an employee, the Eleventh Circuit, in Lynn’s
  Food Stores, 679 F.2d at 1354, places limits on the ability of private parties to settle
  a FLSA case. Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1307 (11th Cir. 2013). To do so,
  they must present their agreement to the court, and the court must scrutinize it for
  fairness. Id. at 1306–07. If the agreement reflects a fair and reasonable compromise
  over a disputed issue, the court may approve it to encourage settlement. Lynn’s Food
  Stores, 679 F.2d at 1354.

        A court should presume a settlement is fair and reasonable. Cotton v. Hinton,
  559 F.2d 1326, 1331 (5th Cir. 1977). Factors pertinent to fairness and reasonableness


        10To   maintain a FLSA collective action, plaintiffs must show they are
  “similarly situated.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir.
  2001). When a FLSA case is brought as a collective action, the Eleventh Circuit has
  suggested a two-stage approach, to be used in a court’s discretion: a notice stage (also
  known as a “conditional certification” stage) during which a court may conditionally
  certify a class of people to receive notice of the lawsuit and an opportunity to consent
  to join as plaintiffs, and a later stage (also known as a “final certification” stage)—
  typically precipitated by a motion for decertification by the defendant—during which
  a court may decide the case should not be maintained as a collective action because
  of lack of similarity. Anderson v. Cagle’s, Inc., 488 F.3d 945, 952–53 (11th Cir. 2007).

                                             14
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 15 of 45 PageID 5023



  may include (1) the existence of collusion behind the settlement; (2) the complexity,
  expense, and likely duration of the case; (3) the stage of the proceedings and the
  discovery completed; (4) the probability of the plaintiffs’ success on the merits; (5) the
  range of possible recovery; and (6) the opinions of counsel. Leverso v. SouthTrust Bank
  of Ala. Nat. Ass’n, 18 F.3d 1527, 1530 n.6 (11th Cir. 1994).

        In deciding whether a settlement is fair and reasonable, no binding precedent
  requires different treatment of a FLSA collective action and a FLSA individual action.
  Some district courts will consider final certification (i.e. whether the plaintiffs are
  similarly situated), while other district courts deem such consideration unnecessary.
  Compare, e.g., Ruddell v. Manfre, No. 3:14-cv-873-J-34MCR, 2015 WL 7252947, at
  *1–3 (M.D. Fla. Nov. 17, 2015) (unpublished) (deeming consideration of final
  certification necessary), with Campbell v. Pincher’s Beach Bar Grill Inc., No. 2:15-cv-
  695-FtM-99MRM, 2017 WL 3700629, at *1–2 (M.D. Fla. Aug. 24, 2017) (unpublished),
  report and recommendation adopted, 2017 WL 3668889 (deeming consideration of
  final certification unnecessary).

        Because FLSA does not contemplate representative plaintiffs, a service
  payment to a plaintiff is unwarranted unless the plaintiff faced risk, incurred
  expenses, or actively participated in the case and helped counsel. Plummer v. PJCF,
  LLC, No. 2:15-cv-37-FtM-38CM, 2015 WL 5952426, at *3 (M.D. Fla. Oct. 13, 2015)
  (unpublished). This Court has approved service payments to plaintiffs who
  participated in discovery or otherwise devoted time to the case. See, e.g., Hosier v.
  Mattress Firm, Inc., No. 3:10-cv-294-J-32JRK, 2012 WL 2813960, at *5 (M.D. Fla.
  June 8, 2012) (unpublished), report and recommendation adopted, 2012 WL
  28386102012.

        If no federal claims remain, to avoid becoming embroiled in state-law
  controversies, some judges will decline to retain jurisdiction to enforce the terms of a
  FLSA settlement agreement. See, e.g., Murphy v. Enhanced Recovery Co., LLC, No.
  3:14-cv-94-J-39MCR, 2014 WL 6871583, at *4 (M.D. Fla. Dec. 3, 2014) (unpublished).

                                             15
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 16 of 45 PageID 5024



  To foster judicial economy, retaining jurisdiction may be warranted, including if there
  are many plaintiffs. See, e.g., Hosier, 2012 WL 2813960 at *4.

  D.    Analysis

        Here, the settlement is a fair and reasonable compromise of disputed issues,
  as evidenced by the parties’ representations and a review of the pleadings, affirmative
  defenses, verified wage summaries, discovery motions, summary-judgment motion
  and response, motion to approve the settlement, settlement agreement, and the
  motion for attorney’s fees, costs, and expenses. The plaintiffs are represented by
  competent counsel with extensive FLSA experience. The plaintiffs signed the
  agreements “knowingly and voluntarily.” See, e.g., Doc. 218-1 at 19. While denying
  liability, the defendants are paying all overtime wages and liquidated damages
  allegedly owed. There is no stated or apparent collusion. Without a settlement, the
  parties would have to proceed to trial, and the plaintiffs would risk receiving nothing.
  The parties and their counsel believe this is a reasonable settlement. Although
  arguably unnecessary for settlement approval, the plaintiffs are similarly situated,
  at least insofar as they are current and former independent contractors or employees
  of the defendants within the three years before July 29, 2016, had the same duties,
  and were paid in the same manner; and, in any event, the settlement amount is
  divided based on individual circumstances and provides all amounts allegedly due.

        The parties have made retaining jurisdiction a condition in the individual
  waivers and releases and have included retention of jurisdiction in the proposed final
  judgment. They provide no rationale for retaining jurisdiction indefinitely, and no
  rationale is apparent. But retaining jurisdiction for a definite period is warranted
  under the circumstances: the many plaintiffs, the desirability of addressing global
  issues in this case rather than in multiple new cases, and the possibility that payment
  issues here could affect a potential settlement in Edwards. Considering the payment
  schedule (all payments must be made within 75 days of an order on the motions for



                                            16
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 17 of 45 PageID 5025



  settlement approval and attorney’s fees), I recommend retaining jurisdiction for 120
  days, which cautiously adds a cushion to the last payment date.

  III.   The Plaintiffs’ Motion for Attorney’s Fees, Costs, and Expenses

  A.     Motion, Exhibits, Response, and Reply

         The plaintiffs seek $454,843.25 in attorney’s fees for 1,511.65 hours of work by
  four attorneys and one paralegal, $16,051.84 in costs, and $9,835.54 in expenses. 11
  Doc. 219 at 21–25; Doc. 219-4 at 85. The fees are based on the following hours, rates,
  and calculations:


              Name                  Hourly Rate            Hours           Amount
   Michael Starzyk, Esquire                      $475           120.5       $57,237.50
   Michael Starzyk, Esquire                      $450             13.5           $6,075
   Michael Starzyk, Esquire                      $425             15.5        $6,587.50
   April L. Walter, Esquire                      $450              171         $76,950
   April L. Walter, Esquire                      $425                2            $850
   April L. Walter, Esquire                      $400               12           $4,800
   Amber L. Karns, Esquire                       $340          371.75         $125,395
   Amber L. Karns, Esquire                       $325              189         $61,425
   Megan M. Mitchell, Esquire                    $300              196         $58,800
   Megan M. Mitchell, Esquire                    $275           10.75         $2,956.25
   Melissa Crain, Paralegal                      $130           405.9          $52,767
   Total                                                                   $454,843.25


  Doc. 219-2 ¶ 37.



         11Because  of separately paginated tables of contents and exhibits, the page
  numbers on the fees motion do not match the page numbers on the docket heading.
  Citations in this report and recommendation are to the page number on the docket
  heading.

                                            17
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 18 of 45 PageID 5026



        The plaintiffs’ attorneys contend they obtained “extraordinary results” because
  the defendants will pay all unpaid overtime owed plus liquidated damages for all
  plaintiffs in “substantially greater” amounts than ordinary for FLSA collective
  actions “despite a defense by Defendants led by highly-qualified counsel.” Doc. 219 at
  9–10. The plaintiffs contend that, although they “will be fully compensated pursuant
  to the proposed settlement, a lodestar analysis is appropriate here [because] the
  Parties have explicitly agreed to submit such issues to the Court.” Doc. 219 at 12.

        The plaintiffs contend that, in “large, complex cases,” the market for rate
  comparison is “nationwide” instead of the local market. Doc. 219 at 15. They ask the
  Court to award fees at the rates listed above and cite exhibits about billing-rate
  surveys. Doc. 219 at 13–17; Doc. 219-5; Doc. 219-6; Doc. 219-7; Doc. 219-8; Doc. 219-
  9; Doc. 219-11 at 5–10, 12–15.

        The plaintiffs contend their attorneys have “significant experience” in FLSA
  collective actions and spent more than 1,600 hours “investigating the allegations,
  conferring with Plaintiffs and other potential plaintiffs/witnesses, preparing and
  assessing the pleadings and other motions filed in this case, reviewing more than
  [28,000] pages of relevant documents exchanged in discovery, administering notice,
  exchanging more than 3,000 emails, and negotiating and documenting this
  settlement.” Doc. 219 at 20. They state, “Because this case involved an estimated
  class of at least [230] similarly situated adjusters who worked for Defendants without
  overtime pay in the last three years … Class Counsel had to regularly turn down
  other matters to ensure they had the resources necessary to prosecute this action
  available.” Doc. 219 at 20–21.

        The plaintiffs seek $16,051.84 in costs under 28 U.S.C. § 1920 for filing fees,
  pro-hac-vice fees, service-of-process fees, deposition and hearing transcripts, and
  copies, itemized in an exhibit. Doc. 219 at 13; Doc. 219-10. Specifically, they seek
  $1,248 in filing and service-of-process fees; $9,229.59 for deposition and hearing
  transcripts, including transcribing video depositions; and $5,574.25 for copies. Doc.

                                           18
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 19 of 45 PageID 5027



  219 at 13–15. For the copies, the plaintiffs explain the parties exchanged 28,000 pages
  of documents in discovery and contend printed copies of the pay and personnel records
  were necessary to calculate damages and to use as deposition exhibits. Doc. 219 at
  14–15.

        The plaintiffs also seek expenses. Doc. 219 at 23–24. They seek $8,083.50 in
  travel and lodging expenses for attending hearings, the mediation, and depositions.
  Doc. 219 at 24. They explain they had tried to affiliate with local counsel in
  Jacksonville but had been unsuccessful. Doc. 219 at 24. They contend, “It is not
  unreasonable for Plaintiffs[] to have retained highly experienced out-of-state counsel
  given the nature and complexity of their claims.” Doc. 219 at 24. They seek $411.40
  in postage expenses for delivering notice to potential plaintiffs and $290.64 in postage
  expenses for delivering the complaint to the clerk and courtesy copies of filings to
  chambers. 12 Doc. 219 at 25. They seek $1,050 in mediator fees. Doc. 219 at 26.

        With the motion, the plaintiffs include another copy of the settlement
  agreement, Doc. 219-1; a declaration by Starzyk, Doc. 219-2; a copy of the
  representation agreement between Lockwood and counsel, Doc. 219-3; billing records,
  Doc. 219-4; a survey on rates and billable hours, Doc. 219-5; an article about billing
  rates in Texas, Doc. 219-6; a LexisNexis article about billing rates by practice area,
  Doc. 219-7; a survey about billing rates, Doc. 219-8; another billing survey, Doc. 219-
  9; a list of costs and expenses incurred, Doc. 219-10; and an “appendix of unpublished
  authorities,” Doc. 219-11. See also Doc. 219 at 8 (table of exhibits).




        12The   scheduling order requires the parties to deliver to chambers a courtesy
  copy of all dispositive and Daubert motions and responses, including copies of
  relevant exhibits and depositions. Doc. 82 at 2–3. Excerpts of deposition transcripts
  were used in support of the plaintiffs’ motion for partial summary judgment. See Doc.
  190 at 11 (table of exhibits listing transcript excerpts from depositions of Gerald
  Salas, Michael Stanley, Iatrice Edwards, Juliano Valdivia, and Gail Lockwood). The
  plaintiffs also cited as an exhibit transcript excerpts from oral argument on a motion
  to compel discovery. Doc. 190 at 12.

                                             19
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 20 of 45 PageID 5028



        In the declaration by Starzyk—the managing shareholder of Starzyk &
  Associates, P.C.—he represents:

        •   He (Starzyk) has been licensed to practice law in Texas since 1993,
            is a member in good standing of Colorado and Texas courts, and is
            admitted to practice before the United States Court of Appeals for
            the Fifth Circuit. Doc. 219-2 ¶ 2.

        •   His firm “almost exclusively” handles employment cases and has
            handled “several large FLSA collective actions,” including cases with
            thousands of eligible plaintiffs. Doc. 219-2 ¶ 6. Many of those cases
            involve the same issues litigated in this case. Doc. 219-2 ¶ 7. Four or
            five attorneys usually work for the firm. Doc. 219-2 ¶ 9.

        •   Karns received her juris doctoral degree from the University of
            Florida Levin College of Law in 2002. Doc. 219-2 ¶ 10. She worked
            as a Judge Advocate in the United States Air Force for more than ten
            years. Doc. 219-2 ¶ 10. She has been licensed to practice in Texas
            since 2012 and joined a national employment-defense firm before
            joining Starzyk & Associates in 2015. Doc. 219-2 ¶ 10.

        •   Walter received her juris doctoral degree from Loyola Law School in
            1996, graduating first in her class. Doc. 219-2 ¶ 11. She worked in
            employment defense in California and has been licensed to practice
            in Texas since 2006. Doc. 219-2 ¶ 11. She worked for Starzyk &
            Associates from January 2007 to June 2018. Doc. 219-2 ¶ 11.

        •   Mitchell received her juris doctoral degree in 2013 from Baylor
            School of Law. Doc. 219-2 ¶ 12. She worked for Starzyk & Associates
            from May 2013 to July 2018. Doc. 219-2 ¶ 12.

        •   Crain received an Advanced Paralegal Certificate in 2011 from
            Lonestar College. Doc. 219-2 ¶ 13. She joined Starzyk & Associates
            in 2013. Doc. 219-2 ¶ 13.

        •   “The overtime settlement amounts negotiated for the Plaintiffs
            represent 200% of the unpaid overtime (i.e., the settlement amount
            accounts for 100% payment of the unpaid overtime plus 100% of
            liquidated damages) for the full three-year period at issue. Thus
            Plaintiffs are fully compensated under the settlement for all
            overtime hours worked for Defendants between July 29, 2013 and
            July 29, 2016.” Doc. 219-2 ¶ 20.



                                            20
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 21 of 45 PageID 5029



        •   They represented the plaintiffs on a contingency basis and had
            agreed to a forty percent interest in “any and all sums recovered
            against Defendants.” 13 Doc. 219-2 ¶ 24.

        •   He (Starzyk) or someone else with the firm “contacted several
            Plaintiffs’ employment lawyers in the Jacksonville area with FLSA
            and collective action experience regarding a local counsel
            arrangement. Each declined for various reasons. Plaintiffs incurred
            litigation expenses for travel to/from and lodging in Jacksonville (for
            depositions and hearings) and Southlake, Texas (for depositions of
            defendant Michael Stanley and other CIS corporate officers).” Doc.
            219-2 ¶ 28.

        •   The firm has “routinely collected [their] designated rates (or greater)
            that have been billed for this matter on other matters.” 14 Doc. 219-2
            ¶ 36.

        •   He (Starzyk) reviewed all billing entries and excluded time “found to
            be unproductive, excessive, or redundant,” including 110.75 hours of
            work by junior associates and law clerks (totaling $21,600). Doc. 219-
            2 ¶¶ 34, 41.

        •   He (Starzyk) excluded $3,332.74 from the requested amount for costs
            and expenses. Doc. 219-2 ¶ 42.

        •   In his (Starzyk’s) opinion, the fees are reasonable, necessary, and
            customarily charged for this type of case. Doc. 219-2 ¶ 45.

        •   The firm “typically receives five to ten new business opportunities
            per week from individuals and businesses seeking to pursue or
            needing to defend employment-related claims. … Since first starting
            work on this case over two years ago, [the] firm has been unable to
            pursue numerous cases because our attorney resources were already



        13The   representation agreement with Lockwood states she agrees to pay “the
  greater of (a) our contingency interest in your claims, (b) any amount awarded by the
  Court or arbitrator(s) to compensate us for attorney’s fees incurred in representing
  you and others similarly situated, or (c) any amount of a settlement package that has
  been earmarked to compensate us for attorney’s fees incurred in representing you
  and others similarly situated.” Doc. 219-3 at 3.
        14Starzyk  also describes the procedural history of the case and includes an
  outline of the work done on the case. Doc. 218-2 ¶¶ 14–16.

                                            21
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 22 of 45 PageID 5030



            assigned to this individual and collective action.” Doc. 219-2 ¶ 48
            (emphasis in original).

        •   “Following a periodic review of rates in each of 2016, 2017, and 2018,
            some attorney’s fee rates increased.” 15 Doc. 219-2 at 11 n.1.

        The defendants observe the plaintiffs’ attorneys billed in quarter-hour
  increments instead of “one-tenth hour increments as is typical within this circuit.”
  Doc. 220 at 4. The defendants cite cases in which courts have held this practice results
  in overbilling and warrants an across-the-board reduction in the hours sought. Doc.
  220 at 4 (citing George v. GTE Directories Corp., 114 F. Supp. 2d 1281 (M.D. Fla.
  2000), Inman v. Apfel, No. 3:97-cv-1273-J-HTS, 2000 WL 1221858 (M.D. Fla. July 14,
  2000) (unpublished), B/E Aerospace, Inc. v. Travelers Cas. & Sur. Co. of Am., No. 16-
  81293-cv-Middlebrooks/Brannon, 2017 WL 9288915 (S.D. Fla. Aug. 29, 2017)
  (unpublished), and Barlow v. Sun Life & Health Ins. Co., 3:09-CV-1063-J-32JBT,
  2011 WL 3475298 (M.D. Fla. Aug. 9, 2011) (unpublished)). They contend an across-
  the-board reduction of at least ten percent is appropriate to account for this practice.
  Doc. 220 at 5.

        The defendants contend some billing entries were for work unrelated to this
  case, including work for Edwards. Doc. 220 at 5. They attach a list of those entries,
  totaling $418.75. Doc. 220 at 5; Doc. 220-1. They contend those entries should be
  excluded entirely. Doc. 220 at 5.

        The defendants contend many entries by Crain are for clerical tasks and not
  recoverable, like filing documents and calendaring deadlines. Doc. 220 at 5. They
  attach a list of entries, totaling $14,855. Doc. 220 at 6; Doc. 220-2. They contend those
  entries should be excluded entirely. Doc. 220 at 6.




        15The   representation agreement with Lockwood states that the billing rates
  are “subject to adjustment from time-to-time.” Doc. 219-3 at 3.

                                             22
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 23 of 45 PageID 5031



        The defendants contend the billing records are “replete” with “duplicative
  entries for multiple attorneys performing the same tasks and for time spent in
  internal conferences between multiple attorneys in Plaintiffs’ counsel’s firm.” Doc.
  220 at 6. The defendants challenge the “excessive amount of internal conferences,”
  the attendance of multiple attorneys at depositions, mediations, or hearings, and
  travel for those events, and they contend the plaintiffs have not shown why they are
  reasonably necessary. Doc. 220 at 7. They attach a list of those entries, totaling
  $68,751.50. Doc. 220 at 6–7, Doc. 220-3. They contend a sixty percent reduction of
  those fees is appropriate. Doc. 220 at 7.

        The defendants contend fees for time “spent soliciting additional opt-in
  plaintiffs” are not recoverable. Doc. 220 at 7–8. They attach a list of those entries,
  totaling $11,147.50. Doc. 220 at 8, Doc. 220-4. They contend those entries should be
  excluded entirely. Doc. 220 at 8.

        The defendants challenge any award of expenses not enumerated as costs
  under 28 U.S.C. § 1920, such as expenses for travel, mediation, and delivery. The
  amount totals $13,304.35, which they contend should be excluded entirely. Doc. 220
  at 10. They contend that, if the expenses are not per se excluded because they are not
  allowable “costs,” they should be excluded as duplicative and excessive. Doc. 220 at 9
  n.5. They contend the plaintiffs should not be able to recover expenses for multiple
  attorneys’ travel to attend “routine matters” with no showing that each attorney
  provided a distinct contribution, particularly when the attorneys also seek fees for
  travel time. Doc. 220 at 9 n.5.

        The plaintiffs reply they recently litigated large FLSA collective actions and,
  in three cases, including one in this Court, courts have approved the settlements and
  attorney’s fees despite billing in quarter-hour increments. Doc. 224 at 2 (citing Hanze
  et al. v. Am. Strategic Ins. Corp., No. 8:17-cv-2432-T-17AAS (M.D. Fla.), Branham et
  al. v. Crawford & Co., No. 1:15-cv-2401-RWS (N.D. Ga.), and Tabron et al. v.
  Crawford & Co., No. 1:16-cv-940-RWS (N.D. Ga.)). They cite four district-court cases

                                              23
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 24 of 45 PageID 5032



  from other circuits awarding fees despite billing in quarter-hour increments. Doc. 24
  at 2–3 (citing Garcia v. R.J.B. Properties, Inc., 756 F. Supp. 2d 911, 918 (N.D. Ill.
  2010), Vallies v. Sky Bank, 2:01cv1438, 2011 U.S. Dist. Lexis 110597, at *32–33 (W.D.
  Pa. Sept. 28, 2011) (unpublished), and Potter v. BCBS of Michigan, 10 F. Supp. 3d
  737, 749 (E.D. Mich. 2014)). They contend an across-the-board reduction is
  unnecessary because there is no evidence of inflated or excessive billing, the firm
  regularly bills in quarter-hour increments, and the billing entries are detailed. Doc.
  224 at 2.

        The plaintiffs contend it is reasonable to have more than one attorney in a firm
  contribute to litigation and observe that the defendants are represented by four
  attorneys from three offices in two states. Doc. 224 at 3. They contend they reduced
  costs by deposing defense witnesses in Dallas (where CIS is headquartered), and the
  defendants also had multiple attorneys present to defend two of the three depositions.
  Doc. 224 at 4. They contend it is reasonable “to have two attorneys working together
  to prepare and then offer four plaintiffs for deposition.” Doc. 224 at 4. They explain
  the Court has conducted only two hearings, one attended by one attorney, and one
  attended by two attorneys by telephone. Doc. 224 at 4. (Since filing the reply, the
  Court has had additional telephone conferences with the parties, and the plaintiffs
  have not sought to supplement their fee request.)

        Regarding solicitation, the plaintiffs explain each entry to which the
  defendants refer “references either a named Plaintiff or corresponds with the filing of
  Court-authorized consent forms following Notice.” Doc. 224 at 1. They explain that,
  because the attorneys regularly represent individuals in large FLSA collective
  actions, they are “extremely mindful of the prohibitions against solicitation of
  prospective clients.” 16 Doc. 224 at 1. They explain that “[r]esponding to inquiries from


        16The plaintiffs cite Rule 4-7.18(a) of the Rules Regulating the Florida Bar and
  Rule 7.03 of the Texas Disciplinary Rules of Professional Conduct. Rule 4-7.18
  prohibits solicitation of a prospective client when “a significant motive for the
  lawyer’s doing so is the lawyer’s pecuniary gain.” Rule 7.03 prohibits a lawyer from
                                             24
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 25 of 45 PageID 5033



  class members who have received court-approved notice is not solicitation. In fact,
  fourteen of the twenty billing entries Defendants object to as ‘solicitation’ specifically
  refer to the contemporaneous filing of Court-authorized consent forms during the
  notice period.” Doc. 224 at 1–2 (emphasis in original). They state the plaintiffs’
  counsel has solicited no prospective clients and contact mentioned in the billing
  entries refers to a response to an inquiry. Doc. 224 at 2.

  B.    Reasonable Attorney’s Fees

  1.    Lodestar Approach

        Under FLSA, a court must “allow a reasonable attorney’s fee to be paid by the
  defendant, and costs of the action.” 29 U.S.C. § 216(b). Reasonable fee awards are
  mandatory for prevailing FLSA plaintiffs. Kreager v. Solomon & Flanagan, P.A., 775
  F.2d 1541, 1542 (11th Cir. 1985).

        To decide attorney’s fees in a FLSA case, a court applies the lodestar approach
  in Hensley v. Eckerhart, 461 U.S. 424 (1983). 17 Martinez v. Hernando Cty. Sheriff’s
  Office, 579 F. App’x 710, 713 (11th Cir. 2014). The Court’s “starting point” is a
  calculation of the lodestar, which is “the number of hours reasonably expended …
  multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433. To arrive at a




  seeking professional employment for a matter from a prospective client “who has not
  sought the lawyer’s advice regarding employment … when a significant motive for
  the lawyer’s doing so is the lawyer’s pecuniary gain.”
        17FLSA   cases require an additional consideration: judicial review of the
  reasonableness of attorney’s fees to assure not only that counsel is adequately
  compensated but also that no conflict of interest taints the amount the employee
  recovers under the settlement agreement. Silva v. Miller, 307 F. App’x 349, 351 (11th
  Cir. 2009). Because the settlement terms were negotiated separately, there is no
  conflict here.

                                             25
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 26 of 45 PageID 5034



  reasonable amount, a court then must consider factors that may require an
  adjustment of the lodestar. 18 Id. at 433–37.

        The movant has “the burden of establishing entitlement to an award and
  documenting the appropriate hours expended and hourly rates.” Id. at 437. To satisfy
  that burden, the movant must produce more than an affidavit of the lawyer who
  performed the work. Norman v. Housing Authority of City of Montgomery, 836 F.2d
  1292, 1299 (11th Cir. 1988).

        If evidence is inadequate, a court may reduce an award. Hensley, 461 U.S. at
  433−34. A court may “make the award on its own experience.” Norman, 836 F.2d at
  1303. A court may exclude unsupported requests altogether. U.S. ex rel. Jacobs v.
  Patrol Servs. Inc., 202 F. App’x 357, 363–64 (11th Cir. 2006). Or a court may award
  fees at the lowest rate. Duckworth v. Whisenant, 97 F.3d 1393, 1398 (11th Cir. 1996).


        18In  their arguments on determining the lodestar, the plaintiffs reference the
  twelve factors in Johnson v. Ga. Hwy. Exp., Inc., 488 F.2d 714, 717–19 (5th Cir. 1974),
  overruled on other grounds, Blanchard v. Bergeron, 489 U.S. 87, 91–93 (1989). The
  factors are: (1) the time and labor required; (2) the novelty and difficulty of the
  questions; (3) the skill required to perform the legal service properly; (4) the
  preclusion of other employment by the lawyer due to acceptance of the case; (5) the
  customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed
  by the client or circumstances; (8) the amount involved and the results obtained;
  (9) the experience, reputation, and ability of the lawyer; (10) the undesirability of the
  case; (11) the nature and length of the professional relationship with the client; and
  (12) awards in similar cases. Id. The Supreme Court has repeatedly criticized the
  Johnson-centric approach—one widely used before the Court adopted the lodestar
  approach—observing it “gave very little actual guidance to district courts” and
  lamenting that “[s]etting attorney’s fees by reference to a series of sometimes
  subjective factors placed unlimited discretion in trial judges and produced disparate
  results.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010). The Court
  explained the lodestar approach, in contrast, produces a rough approximation of the
  fee a prevailing lawyer would have received from a paying client, is readily
  administrable, and is objective. Id. at 551–52. “The Johnson factors may be relevant
  in adjusting the lodestar amount, but no one factor is a substitute for multiplying
  reasonable billing rates by a reasonable estimation of the number of hours expended.”
  Blanchard, 489 U.S. at 94. This report and recommendation organizes the analysis
  of the requested attorney’s fees under the lodestar approach.

                                             26
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 27 of 45 PageID 5035



  Whatever the court decides, its order “must allow meaningful review”; the court
  “must articulate the decisions it made, give principled reasons for those decisions,
  and show its calculation.” Norman, 836 F.2d at 1304.

  2.    Reasonable Hours

        The first part of the lodestar approach requires a court to determine the hours
  reasonably expended and exclude any that had not been. Hensley, 461 U.S. at 433−34.

        “Exclusions for excessive or unnecessary work on given tasks must be left to
  the discretion of the district court.” Norman, 836 F.2d at 1301. “Cases may be
  overstaffed, and the skill and experience of lawyers vary widely.” Hensley, 461 U.S.
  at 434. Lawyers “should make a good faith effort to exclude from a fee request hours
  that are excessive, redundant, or otherwise unnecessary.” Id.

        “[A] lawyer may not be compensated for hours spent on activities for which he
  would not bill a client of means who was seriously intent on vindicating similar rights,
  recognizing that in the private sector the economically rational person engages in
  some cost benefit analysis.” Norman, 836 F.2d at 1301. There is “nothing inherently
  unreasonable about a client having multiple attorneys, and they may all be
  compensated if they are not unreasonably doing the same work and are being
  compensated for the distinct contribution of each lawyer.” Id. at 1302.

        Because paralegals and law clerks often perform work “that might otherwise
  be performed by a lawyer and billed at a higher rate,” such as “factual investigation,
  including locating and interviewing witnesses; assistance with depositions,
  interrogatories, and document production; compilation of statistical and financial
  data; checking legal citations; and drafting correspondence,” a court may compensate
  a successful litigant for time spent by a paralegal if the prevailing practice in the local
  community is to separately bill for a paralegal’s work. Missouri v. Jenkins by Agyei,
  491 U.S. 274, 285–88 (1989).



                                              27
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 28 of 45 PageID 5036



        Because clerical work is usually subsumed in the rates already charged by
  lawyers, id. at 285, courts will exclude or reduce hours for clerical work. Miller v.
  Kenworth of Dothan, Inc., 117 F. Supp. 2d 1247, 1261 (M.D. Ala. 2000). “Purely
  clerical or secretarial tasks that require no legal skill or training, such as converting
  pleadings to PDF … and filing or e-filing documents, should not be billed at a
  paralegal rate regardless of who performs them.” Ortega v. Berryhill, No. 16-24697-
  CIV, 2017 WL 6026701, at *2 (S.D. Fla. Dec. 5, 2017) (unpublished). Clerical tasks
  also include calendaring deadlines. Knight v. Paul & Ron Enterprises, Inc., No. 8:13-
  cv-310-T-36EAJ, 2015 WL 2401504, at *8 (M.D. Fla. May 19, 2015) (unpublished).

        Billing in one-tenth-an-hour increments is customary because using a smaller
  minimum unit of six minutes avoids the risk of questionable billing through repeated
  excessive rounding up. Yellowbook Inc. v. Brandeberry, 708 F.3d 837, 849 (6th Cir.
  2013). Still, billing in larger increments is not a per se basis for a reduction; a
  reduction remains discretionary. Id. Because the concern is overbilling, “only fee
  reductions, not fee denials, are a proper exercise of discretion.” Id. “Quarter-hour
  billing cannot mathematically warrant a fee reduction greater than 60% relative to
  tenth-of-an-hour billing, and in most cases district courts should apply much lower
  percentage reductions—the purpose is to counter over-billing, not punish the failure
  to use tenth-of-an-hour billing.” Id. (internal footnote omitted). A reduction may be
  warranted to account for possible windfall, George v. GTE Dirs. Corp., 114 F. Supp.
  1281, 1292 (M.D. Fla. 2000), or to address billing for tasks that likely took a fraction
  of fifteen minutes, Welch v. Metro. Life Ins. Co., 480 F.3d 942, 949 (9th Cir. 2007).

        “Block billing”—the practice of including multiple tasks in a single entry—
  “makes judicial review unnecessarily difficult and warrants reduction of the number
  of hours claimed.” Zachloul v. Fair Debt Collections & Outsourcing, 8:09-cv-128-T-
  27MAP, 2010 WL 1730789, at *3 (M.D. Fla. Mar. 19, 2010) (unpublished), report and
  recommendation adopted, 2010 WL 1727459. “Attorneys should ‘maintain billing
  time records in a manner that will enable a reviewing court to identify distinct


                                             28
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 29 of 45 PageID 5037



  claims,’ and when they include multiple tasks in a single time entry, it is difficult for
  the court to determine the amount of time spent on particular tasks.” Id. (quoting
  Hensley, 461 U.S. at 437). “While attorneys cannot be expected to account for every
  second of their time, they should be expected to explain in discrete entries the nature
  of the work that they want a client or opposing party to pay them[.]” Kearney v. Auto-
  Owners Ins. Co., 713 F. Supp. 2d 1369, 1378 (M.D. Fla. 2010).

        There is no “hard and fast rule” regarding travel time. Martinez, 579 F. App’x
  at 714. But a court must exclude hours if it would be unreasonable to bill a client for
  those hours, and “a fee applicant seeking to recover expenses incurred for retaining
  non-local counsel generally must show a lack of attorneys practicing in that place who
  are willing and able to handle his claims.” Id. (internal quotation marks omitted).

        “Time spent procuring potential plaintiffs is obviously not expended on the
  litigation because until the attorney has a client, there is no case to litigate.” ACLU
  v. Barnes, 168 F.3d 423, 435 (11th Cir. 1999). But time spent interviewing or
  corresponding with potential plaintiffs “may be compensable” if it is done to gather
  information helpful for litigation and not for solicitation. Id. at 436.

        When a court finds hours are too high, it has two choices: “it may conduct an
  hour-by-hour analysis or it may reduce the requested hours with an across-the-board
  cut.” Bivins v. Wrap it Up, 548 F.3d 1348, 1350 (11th Cir. 2008). But a court may not
  “double discount” by, for example, reducing hours through an hour-by-hour analysis
  and then including those hours in an across-the-board cut. Id. at 1351–52.

        An hour-by-hour analysis contemplates that a judge can “feasibly and
  expeditiously engage in such a precise review.” Loranger v. Stierheim, 10 F.3d 776,
  783 (11th Cir. 1994). If “fee documentation is voluminous,” an hour-by-hour review
  may be “impractical” and “a waste of judicial resources.” Id. If reducing by a
  percentage, a court must articulate the reason for selecting the percentage. Id.



                                             29
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 30 of 45 PageID 5038



        Turning to this case: it is not substantively complex relative to other federal
  cases (for example, those that involve technical patents, sophisticated commercial
  transactions, or foreign tax codes). FLSA is straightforward, case law is plentiful, and
  the issues presented are common to FLSA actions. But this case is administratively
  complex compared to other federal cases. Counsel had to administer the notice and
  move forward with seventy-one plaintiffs with differing work histories.

        With that in mind, the undersigned has carefully reviewed the billing records.
  They are voluminous: 84 pages with single-spaced entries starting in January 2016
  and continuing to October 2018, made by five timekeepers with rates varying by
  timekeeper and by time period. Doc. 219-4.

        The records reflect the practice of routine billing in quarter-hour increments,
  with only one among hundreds of entries less than a quarter hour 19 and no indication
  hours were ever rounded down instead of up. See generally Doc. 219-4. The records
  reflect the practice of block billing, with nearly all single entries describing multiple
  tasks. 20 See generally Doc. 219-4. The records reflect varying degrees of detail. 21 See
  generally Doc. 219-4. The records reflect many conferences with many lawyers—
  sometimes four—each billing separately without specification of unique contribution
  despite all having purported FLSA expertise and Starzyk & Associates having


        19See  Doc. 219-4 at 9 (September 2, 2016, entry by Crain for .2 hours to
  download, save, and review an unopposed motion for more time to respond to the
  motion for conditional certification).
        20See, for example, Doc. 219-4 at 7 (August 24, 2016, entry by Karns showing
  ten hours of work for “Draft Motion for Conditional Certification and Exhibits, calls
  and emails to Gail Lockwood, Denny Martin, Jorge Malta, Pamela Bowe and Juliano
  Valdivia”).
        21Compare,  for example, Doc. 219-4 at 5 (July 26, 2016, entry by Mitchell
  stating, “E-mail Amber Karns regarding status”), with Doc. 219-4 at 6 (July 29, 2016,
  entry by Karns stating, “Receipt and review of electronic filings of Original Complaint
  and Pro Hac Vice motions; follow up e-mails with Gail Lockwood and Jorge Malta;
  recon regarding Judge Davis; e-mails with Mike Starzyk, Megan Mitchell and
  Melissa Crain same”).

                                             30
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 31 of 45 PageID 5039



  particular expertise with FLSA cases involving insurance adjusters. 22 See generally
  Doc. 219-4. The records reflect that between approximately five and ten percent of
  the time recorded by Starzyk, Karns, and Mitchell was for travel between Texas and
  Florida for the discovery hearing (Karns), four depositions (Karns and Mitchell), and
  the mediation (Starzyk and Karns), 23 with no attorney residing in Florida as required
  by Local Rule 2.02. See generally Doc. 219-4. And the records reflect that Crain
  sometimes billed for clerical work (i.e. work that requires no legal training, such as
  e-filing documents). 24

        For the reasons presented by the defendants, a reduction of hours to address
  those matters is warranted. To spare judicial resources that would have to be
  expended to parse the voluminous records, to avoid possible double discounting that


        22See, for example, Doc. 220-3 at 1–15 (defendants’ chart showing fifteen
  multiple-lawyer conferences between January 11, 2016, and April 21, 2018).
        23See,  for example, Doc. 219-4 at 41 (January 18, 2018, entry by Karns for five
  hours at $1,700 to, among other tasks, travel from Texas to Florida for a discovery
  hearing), 42 (January 19, 2018, entry by Karns for six hours at $2,040 to, among other
  tasks, return to Texas), 63 (April 24, 2018, entry by Karns for seven hours to, among
  other tasks, travel from Texas to Florida for depositions), 64 (April 25, 2018, entry by
  Mitchell for ten hours to, among other tasks, travel from Texas to Florida for
  depositions), 65 (April 27, 2018, entries by Karns and Mitchell for twelve hours each
  to, among other tasks, return to Texas), 66 (May 1, 2018, entries by Starzyk for four
  hours and Karns for seven hours to, among other tasks, travel from Texas to Florida
  for mediation), 66–67 (May 2, 2018, entries by Starzyk for nine-and-a-half hours and
  Karns for ten hours to, among other tasks, return to Texas).
         In contending they had unsuccessfully tried to affiliate with counsel in the
  Jacksonville area, the plaintiffs do not explain their efforts. See generally Doc. 219 at
  24. From the large number of Florida attorneys who routinely bring FLSA collective
  actions, and from the plaintiffs’ ability to retain local counsel when Karns left the
  firm (the only attorney licensed to practice in Florida), a reasonable inference may be
  made that the efforts were less than robust. The presence of local counsel could have
  minimized travel between Texas and Florida by multiple lawyers.
        24See, for example, Doc. 219-4 at 8 (August 26, 2016, entry by Crain for e-filing
  a consent form), 9 (September 6, 2016, entry by Crain for reviewing an endorsed order
  granting a motion for an extension of time and calendaring the new deadline), 14
  (November 10, 2016, entry by Crain for e-filing an answer to interrogatories).

                                             31
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 32 of 45 PageID 5040



  could occur using the defendants’ proposed across-the-board and specific reductions,
  and to account for the impossibility of precision given counsel’s practice of block
  billing, the undersigned recommends an across-the-board reduction of all hours of
  twelve percent. In recommending this percentage—admittedly difficult to pinpoint—
  the undersigned attempts to best approximate a reasonable number of hours for the
  work performed.

        The plaintiffs’ reliance on three cases in the Eleventh Circuit assertedly
  approving Starzyk & Associates’s practice of billing in quarter-hour increments is
  unjustified. In Hanze, the parties submitted a joint motion for settlement approval
  with no dispute over attorney’s fees. Doc. 51 at 3 (8:17-cv-2432-T-17AAS). They
  attached a motion for attorney’s fees as an exhibit but did not docket it as a motion
  for review. Doc. 51-2 (8:17-cv-2432-T-17AAS). The Court entered an order approving
  the settlement without analyzing attorney’s fees. Doc. 52 (8:17-cv-2432-T-17AAS). In
  Branham, the parties filed only a joint motion for settlement approval with this
  reference: “Plaintiffs’ counsel will receive $438,958.14.” Doc. 41 at 3 (No. 1:15-cv-
  2401-RWS (N.D. Ga.)). No separate motion for attorney’s fees explained the rates or
  billing practice, and the motion was unopposed. Doc. 41 (No. 1:15-cv-2401-RWS (N.D.
  Ga.)). In Tabron, the parties filed only a joint motion for settlement approval with
  one line stating, “Plaintiffs’ counsel - $344,933.33 (for this case and Whitman).” Doc.
  26 at 3 (No. 1:16-cv-940-RWS (N.D. Ga.)). The fees were undisputed, and no evidence
  of rates or billing practices was submitted. Doc. 26 (No. 1:16-cv-940-RWS (N.D. Ga.)).

        Here, unlike in those cases, the practice of billing in quarter-hour increments
  has been challenged. The recommended reduction considers that the practice—
  combined with the practice of block billing—has inhibited reasonableness review,
  even with the detail otherwise provided.

        The plaintiffs’ observations that the defendants are represented by four
  attorneys from three offices in two states and that more than one attorney for the
  defendants was present to defend two of three depositions, Doc. 224 at 3–4, do not

                                             32
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 33 of 45 PageID 5041



  help their position. Staffing by opposing counsel is not the standard. To the extent
  staffing by opposing counsel could relate to reasonableness of hours claimed by the
  other side, the defendants’ staffing here does not because the plaintiffs provide no
  evidence that those attorneys billed and obtained payments from their clients for all
  of the hours of all of the attorneys.

        The recommended reduction does not consider some hours the defendants
  contend should be reduced or eliminated. Reviewing other actions to prepare for this
  action was reasonable considering that happenings in similar actions relate to the
  defense and settlement of this action. 25 And the plaintiffs have shown the work
  alleged to be solicitation of potential clients relates not to solicitation but to filing a
  consent-to-join notice or engaging in other non-solicitation communications. See Doc.
  224 at 1–2. Reducing the total claimed hours by twelve percent is warranted.

  3.    Reasonable Rates

        The second part of the lodestar approach requires a court to determine the
  reasonable hourly rates. Hensley, 461 U.S. at 433−34. A “reasonable hourly rate is
  the prevailing market rate in the relevant legal community for similar services by
  lawyers of reasonably comparable skills, experience, and reputation.” Norman, 836
  F.2d at 1299.

        Bargained-for provisions on attorney’s fees in a settlement agreement control
  the issue of attorney’s fees. Embree v. Medicredit, Inc., 752 F. App’x 697, 700 (11th
  Cir. 2018) (citing Pottinger v. City of Miami, 805 F.3d 1293, 1300 (11th Cir. 2015)).



        25The  disputed entries state: “Telephone conferences with fellow-TELA
  member regarding possible parallel overtime case to be filed in Oklahoma; e-mails
  with Mike Starzyk, Amber Karns and Matt Yezierski regarding same” (by Mitchell
  on March 2, 2017); and “Telephone conference with [Amber Karns, Megan Mitchell,
  and Michael Starzyk] regarding second lawsuit and second conditional certification
  and response to [defense attorney] Michael Francis regarding same,” (by Starzyk,
  Karns, and Mitchell on December 21, 2017). Doc. 220-1.

                                              33
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 34 of 45 PageID 5042



  Because the parties agree to the requested rates as part of the settlement agreement,
  Doc. 218-1 at 4 (I.C), using those rates is appropriate. 26

  4.    The Lodestar

        The number of hours reasonably expended (those claimed, reduced by twelve
  percent) multiplied by the agreed-to rates results in a lodestar of $400,262:


              Name                   Hourly Rate                Hours      Amount
   Michael Starzyk, Esquire                       $475            106.04          $50,369
   Michael Starzyk, Esquire                       $450             11.88           $5,346
   Michael Starzyk, Esquire                       $425             13.64           $5,797
   April L. Walter, Esquire                       $450            150.48          $67,716
   April L. Walter, Esquire                       $425              1.76            $748
   April L. Walter, Esquire                       $400             10.56           $4,224
   Amber L. Karns, Esquire                        $340            327.14   $111,227.60
   Amber L. Karns, Esquire                        $325            166.32          $54,054
   Megan M. Mitchell, Esquire                     $300            172.48          $51,744
   Megan M. Mitchell, Esquire                     $275              9.46     $2,601.50
   Melissa Crain, Paralegal                       $130            357.19    $46,434.70


        26Starzyk   explains the reason for rate increases (“Following a periodic review
  of rates in each of 2016, 2017, and 2018, some attorney’s fee rates increased,” Doc.
  219-2 at 11 n.1), but the increases were not always consistent. For example, he
  consistently billed at $425 an hour through at least the first half of 2016 (see, e.g.,
  Doc. 219-4 at 1–12), then in November 2016 at both $425 and $475 (Doc. 219-4 at 13),
  then in January 2017 at both $450 and $425. See, e.g., Doc. 219-4 at 16–17. Because
  the defendants do not challenge the rates, this Court need not address the matter.
         The plaintiffs cite non-binding cases for the notion that rates should be based
  on a nationwide market assessment. See Doc. 219 at 15–16. This Court has found a
  nationwide market assessment could be contrary to binding Eleventh Circuit
  precedent. See U.S. ex rel. Nichols v. The Sleep Med. Ctr., No. 3:12-cv-1080-J-39PDB
  (Docs. 100, 101). In this case, as in that case, there may be additional reasons why a
  nationwide market assessment would be unwarranted. Because the parties have
  agreed to rates, this Court need not address the matter.

                                             34
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 35 of 45 PageID 5043



   Total                                                                  $400,262.00


  5.    Lodestar Adjustment

        After determining the lodestar, a court must consider “the necessity of an
  adjustment[.]” Norman, 836 F.2d at 1302. On a downward adjustment, if a party
  achieved limited success, “the lodestar must be reduced to an amount that is not
  excessive.” Id. On an upward adjustment, there is a “strong” presumption the lodestar
  suffices, and an upward adjustment may not be made based on any factor subsumed
  in the lodestar. Perdue, 559 U.S. at 553–54.

        Neither side contends—and the circumstances do not suggest—an adjustment
  is warranted. Because the plaintiffs achieved substantial success, a downward
  adjustment is unwarranted. Because the lodestar already considers all of the
  pertinent factors (including skill of counsel), an upward adjustment is unnecessary.

  C.    Costs under 28 U.S.C. § 1920

        Section 1920 of Title 28 of the United States Code allows as taxable costs only:

        (1)    Fees of the clerk and marshal;

        (2)    Fees for printed or electronically recorded transcripts necessarily
               obtained for use in the case;

        (3)    Fees and disbursements for printing and witnesses;

        (4)    Fees for exemplification and the costs of making copies of any
               materials where the copies are necessarily obtained for use in the
               case;

        (5)    Docket fees under section 1923 of this title;

        (6)    Compensation of court appointed experts, compensation of
               interpreters, and salaries, fees, expenses, and costs of special
               interpretation services under section 1828 of this title.

  28 U.S.C. § 1920.

                                            35
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 36 of 45 PageID 5044



        Section 1920 provides “rigid controls on cost-shifting in federal courts.”
  Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 444 (1987). “[A]s is evident
  from § 1920,” costs are “limited to relatively minor, incidental expenses,” and “almost
  always amount to less than the successful litigant’s total expenses in connection with
  a lawsuit.” Taniguchi v. Kan Pacific Saipan, Ltd., 566 U.S. 560, 573 (2012) (internal
  quotation marks omitted). A court may decline to tax costs in § 1920 but may not tax
  costs not in § 1920. Crawford, 482 U.S. at 442–43.

        Proposed costs “should always be given careful scrutiny.” Farmer v. Arabian
  Am. Oil Co., 379 U.S. 227, 235 (1964), disapproved of on another ground by Crawford,
  482 U.S. at 443. If a prevailing party shows requested costs are taxable, the losing
  party may rebut the presumption favoring their award, Manor Healthcare Corp. v.
  Lomelo, 929 F.2d 633, 639 (11th Cir. 1991), by presenting at least some rationale why
  the court should decline to tax them, 168th & Dodge, LP v. Rave Reviews Cinemas,
  LLC, 501 F.3d 945, 958 (8th Cir. 2007).

        Under “Fees of the ... marshal,” allowable costs include costs for private service
  of process in an amount that does not exceed what the United States Marshals
  Service charges. EEOC v. W&O, Inc., 213 F.3d 600, 624 (11th Cir. 2000). For in–
  person service, the Marshals Service charges $65 an hour “plus travel costs and any
  other out-of-pocket expenses.” 28 C.F.R. § 0.114(a)(3). “Out-of-pocket expenses
  include ... advertising, inventorying, storage, moving, insurance, guard hire, ... and
  any other third-party expenditure incurred in executing process.” 28 C.F.R.
  § 0.114(b). “If a party seeks to recover private service fees without providing evidence
  of what hourly rate the private server charged, how much time he spent trying to
  serve process, or other information needed to determine if his rate exceeded that
  charged by the Marshal, then the appropriate practice is to award the lesser of the
  amount that the party actually paid and the minimum charge of the U.S. Marshals.”
  Oleksy v. Gen. Elec. Co., No. 06–cv–1245, 2016 WL 7217725, at *3 (N.D. Ill. Dec. 12,
  2016) (unpublished) (internal quotation marks omitted).


                                            36
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 37 of 45 PageID 5045



        Courts disagree on whether fees for special admission are taxable. Compare,
  e.g., Kalitta Air L.L.C. v. Cent. Tex. Airborne Sys. Inc., 741 F.3d 955, 958 (9th Cir.
  2013) (not taxable), with Craftsmen Limousine, Inc. v. Ford Motor Co., 579 F.3d 894,
  898 (8th Cir. 2009) (taxable), and United States ex rel. Gear v. Emergency Med. Assocs.
  of Ill., Inc., 436 F.3d 726, 730 (7th Cir. 2006) (taxable). The Eleventh Circuit has not
  decided the issue. The majority of courts that have decided the issue are in the “not
  taxable” camp. Oleksy, 2016 WL 7217725, at * 2; see also Blitz Telecom Consulting,
  LLC v. Peerless Network, Inc., No. 6:14-cv-307-Orl-40GJK, 2016 WL 7325544, at *
  (M.D. Fla. Aug. 31, 2016) (unpublished), report and recommendation adopted, 2016
  WL 7446390 (collecting cases and finding that most courts in the Eleventh Circuit do
  not allow recovery of pro hac vice fees under § 1920).

        In Kalitta, the court provided the following rationale for holding special
  admission fees are not taxable. The authority in § 1920(1) to tax “[f]ees of the clerk”
  draws its meaning from 28 U.S.C. § 1914—a nearby section also under Title 28
  (Judiciary and Judicial Procedure), Part V (Procedure), Chapter 123 (Fees and Costs).
  Kalitta, 741 F.3d at 957. Section 1914 authorizes district courts to collect only a filing
  fee and “‘such additional fees only as are prescribed by the Judicial Conference of the
  United States.’” Id. (quoting 28 U.S.C. § 1914(a), (b)). The Judicial Conference’s fees
  schedule provides a fee “‘[f]or original admission of attorneys to practice’” but does
  not include fees for pro hac vice admission. Id. at 957–58 (quoting 28 U.S.C. § 1914,
  District Court Miscellaneous Fee Schedule). “[O]riginal admission” refers to “the
  permanent admission of attorneys to the district court’s bar” and not to “the
  temporary and limited leave to practice before the district court granted by pro hac
  vice status.” Id. at 958. “[B]ecause § 1914(b) allows a clerk to collect only those fees
  prescribed by the Judicial Conference, and the Judicial Conference has not
  specifically provided for pro hac vice fees, ... § 1920(1) does not allow for an award of
  pro hac vice fees as taxable costs.” Id.




                                             37
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 38 of 45 PageID 5046



        The court continued, “This conclusion also comports with the Supreme Court’s
  recent statements emphasizing that ‘taxable costs are limited by statute and are
  modest in scope.’” Id. (quoting Taniguchi, 132 S. Ct. at 2006). “Given the Court’s close
  reading of the statute and emphasis that ‘[t]axable costs are limited to relatively
  minor, incidental expenses,’ and, further, that ‘costs almost always amount to less
  than the successful litigant’s total expenses in connection with a lawsuit,’” § 1920 is
  construed narrowly. Id. (quoting Taniguchi, 132 S. Ct. at 2006). The court recognized
  that the Seventh and Eighth Circuits reached contrary holdings but was unpersuaded
  because they preceded the Supreme Court’s recent statements on the narrow
  construction of § 1920 and provide no “clear explanation of their reasons.” Id.
  Concluding “the better course is to hew closely to the statute’s language, scheme, and
  context, recognizing that § 1920 is narrow, limited, and modest in scope,” the court
  reversed the award of costs for pro hac vice admission to the prevailing party’s
  counsel. Id.

        With two exceptions, the plaintiffs have shown the requested costs are taxable
  under § 1920 as fees of the clerk, fees for transcripts necessarily obtained for use in
  the case, and fees for making copies necessarily obtained for use in the case. The
  plaintiffs have made this showing through the itemized list of costs and the plaintiffs’
  representation that the costs were necessarily incurred. See Doc. 219 at 22; Doc. 219-
  2 ¶ 45. The docket corroborates many of the costs, showing Lockwood’s payment of
  the filing fee, the nature of the case as a collective action and the resulting need for
  printing pay and personnel records, the progression of the case through discovery,
  exhibits needed to support the motion for partial summary judgment, and the
  directive that the parties provide courtesy copies of some papers filed. The
  presumption favoring costs applies. The defendants have not rebutted the
  presumption, making no objections to those costs. See generally Doc. 220.




                                            38
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 39 of 45 PageID 5047



        Under the persuasive reasoning in Kalitta, 27 the plaintiffs are not entitled to
  the $300 pro hac vice fees as costs under § 1920. 28 And because the plaintiffs have
  presented no evidence of time spent, travel costs, or any other out-of-pocket expenses
  for service of process, they are entitled to no more than the $65 an hour the Marshals
  Service would charge for in-person service.

        Reducing costs of $16,051.84 by $783 ($300 + $548 - $65), and awarding
  $15,268.84 in costs under § 1920, is warranted.

  D.    Attorney Expenses

        FLSA’s penalty provision, 29 U.S.C. § 216(b), provides that the court “shall, in
  addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable
  attorney’s fee to be paid by the defendant, and costs of the action.”

        The plaintiffs contend attorney expenses for airfare, lodging, postage, delivery,
  and mediation are recoverable under § 216(b) as “reasonable attorney’s fees.” Doc.
  219 at 23–24. The defendants contend the expenses are not recoverable because they
  are not enumerated costs under § 1920. 29



        27The     court’s conclusion that pro hac vice fees are not considered part of the
  fees for “original admission” authorized by the Judicial Conference under § 1914
  appears to be supported by the Judicial Conference’s policy clarification that “the
  attorney admission fee prescribed in ... the District Court Miscellaneous Fee Schedule
  does not apply to pro hac vice requests” and “courts may charge, at their option, a
  local fee ... for pro hac vice admissions.” See Judicial Conference of the United States,
  Report of the Proceedings of the Judicial Conference of the United States, September
  23, 1997, available at https://www.uscourts.gov/sites/default/files/1997-09_0.pdf (p.
  59) (last visited April 23, 2019).
        28Because  the plaintiffs do not seek pro hac vice fees as “attorney’s fees,” the
  Court need not consider them as such. The issue may not be straightforward. Cf.
  Glenn v. General Motors Corp., 841 F. 2d 1567, 1575 (11th Cir. 1988) (holding district
  court erred in awarding expert witness fees in excess of amount permitted by § 1920;
  although § 216(b) shifts attorney’s fees, it does not shift witness fees).
        29The  plaintiffs do not contend the expenses they seek are recoverable as “costs
  of the action” under § 216(b), and rightly so. The Eleventh Circuit has held “costs of
                                             39
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 40 of 45 PageID 5048



         No binding precedent expressly holds attorney expenses are recoverable under
  § 216(b) as attorney’s fees. At least five circuit courts of appeal have addressed the
  issue and held they are. See West v. Nabors Drilling USA, Inc., 330 F.3d 379, 395–96
  (5th Cir. 2003); Calderon v. Witvoet, 112 F.3d 275, 276 (7th Cir. 1997); Neufeld v.
  Searle Labs., 884 F.2d 335, 342 (8th Cir. 1989); Herold v. Hajoca Corp., 864 F.2d 317,
  323 (4th Cir. 1989); Reichman v. Bonsignore, Brignati & Mazzotta P.C., 818 F.2d 278,
  283 (2d Cir. 1987). 30

         In Calderon, the Seventh Circuit explained attorney expenses, while not
  recoverable as costs under § 1920, are recoverable as attorney’s fees “because travel
  and meal expenses are the sort of things that a lawyer includes with a bill for
  professional services.” 112 F.3d at 276. In Reichman, the Second Circuit explained,
  “attorney’s fees include expenses that are incidental and necessary to the
  representation, provided they are reasonable.” 818 F.2d at 283 (internal quotation
  marks omitted). And in West, acknowledging the weight of authority, the Fifth Circuit
  discerned “no reason not to follow the lead of our sister circuits.” 330 F.3d at 396.

         In interpreting whether attorney expenses are recoverable as attorney’s fees
  under other statutes, the Eleventh Circuit has used a rationale similar to the
  rationale used in Calderon and Reichman.

         In Dowdell v. City of Apopka, the court, interpreting 42 U.S.C. § 1988 (allowing
  recovery of a “reasonable attorney’s fee as part of the costs”), held “reasonable
  attorneys’ fees” include reasonable attorney expenses for travel, telephone usage, and




  the action” under § 216(b) means costs enumerated in § 1920. Glenn, 841 F. 2d at
  1575; accord 29 C.F.R. § 790.22(d) (Department of Labor regulation referring to “costs
  of the action” in § 216(b) as “court costs”).
         30West,Neufeld, Herold, and Reichman involved claims under the Age
  Discrimination in Employment Act, which, under 29 U.S.C. § 626(b), incorporates
  § 216(b), making those cases equally applicable to FLSA cases.

                                             40
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 41 of 45 PageID 5049



  postage because “attorneys’ fees and expenses are inseparably intertwined as equally
  vital components of the costs of litigation.” 698 F.2d 1181, 1190 (11th Cir. 1983). 31

        And in Evans v. Books-A-Million, the court, interpreting an ERISA provision
  (allowing recovery of a “reasonable attorney’s fee” and “costs of action,” 29 U.S.C.
  § 1132(g)(1)), and citing both Reichman and Dowdell, held “the definition of costs
  under § 1920 is not controlling” and “expenses for mediation, legal research, postage
  and travel may be awarded as attorneys’ fees” if “the district court determines they
  were reasonably incurred in the course of case preparation, settlement, or litigation”
  and “it is the prevailing practice in the legal community to bill fee-paying clients
  separately for those expenses.” 762 F.3d 1288, 1299 (11th Cir. 2014).

        In a FLSA case, relying on Dowdell and some of the cases from other circuits
  interpreting § 216(b), this Court has held that “[r]easonable litigation expenses are
  ordinarily included in an award of a statutory attorneys’ fee.” Wales v. Jack M. Berry,
  Inc., 192 F. Supp. 2d 1313, 1329 (M.D. Fla. 2001). 32




        31In  Dowdell, the court also considered the underlying policies of § 1988. 698
  F.2d at 1189. “First, if the real income of civil rights litigators is decreased because
  they must absorb costs which are generally billable in other types of cases, the market
  result will be to channel attorneys toward more remunerative types of litigation.
  Decreasing the supply of attorneys necessarily decreases the access to the courts of
  victims of civil rights violations.” Id. “Second, the private attorney general doctrine
  dictates that civil rights lawyers should be fully compensated.” Id.
         Section 216(b) shares a similar purpose of encouraging private enforcement of
  the law and ensuring aggrieved persons have access to judicial process to remedy
  violations.
        32In  some post-Evans cases, district courts in the Eleventh Circuit have
  declined to award attorney expenses as attorney’s fees under § 216(b). The cases are
  unpersuasive. In Oreilly v. Art of Freedom, Inc., the Southern District of Florida
  merely observed the Eleventh Circuit has not extended Evans beyond ERISA. No. 17-
  CV-21251-WILLIAMS/LOUIS, 2018 WL 6616445, at *8 (S.D. Fla. Dec. 14, 2018)
  (unpublished), report and recommendation adopted, 2019 WL 1115879. In
  Willoughby v. Youth Villages, Inc., the Northern District of Georgia declined to award
  expenses for mail, research, and travel because they were not enumerated expenses
                                             41
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 42 of 45 PageID 5050



        Discerning no good reason the rationale in Evans would not apply equally to
  § 216(b), attorney expenses are recoverable under § 216(b) as attorney’s fees if they
  were “reasonably incurred in the course of case preparation, settlement, or litigation”
  and “it is the prevailing practice in the legal community to bill fee-paying clients
  separately for those expenses.” See Evans, 762 F.3d at 1299 (quoted). This conclusion
  is bolstered by the apparent unanimity of courts of appeal that have considered the
  issue. See West, 330 F.3d 395–96; Calderon, 112 F.3d 276; Neufeld, 884 F.2d at 342;
  Herold, 864 F.2d at 323; Reichman, 818 F.2d at 283.

        Based on the undersigned’s knowledge and experience, the “prevailing
  practice” in Jacksonville is to “bill fee-paying clients separately for” expenses of
  travel, lodging, postage, and mediation. See Evans, 762 F.3d at 1299 (quoted). The
  defendants do not contend otherwise. The plaintiffs are entitled to reasonable
  attorney expenses.

        The defendants state they “also object to the recovery of these fees as
  duplicative and excessive,” arguing the plaintiffs “should not be permitted to recover
  costs for the travel of multiple attorneys to attend routine matters … absent some




  in § 1920, but the court did not consider whether they were reimbursable as
  reasonable attorney’s fees. 219 F. Supp. 3d 1263 (N.D. Ga. 2016).
         The defendants quote Villaneuva-Gonzalez v. Grainger Farms, Inc., 2:09-cv-
  716-FTM-36, 2011 WL 5834677 (M.D. Fla. Aug. 9, 2011) (unpublished), report and
  recommendation adopted, 2011 WL 5834629), for the proposition that ‘“binding
  precedent in the Eleventh Circuit establishes that a prevailing party is not entitled
  to mediation expenses, meals, postage, online research, travel and lodging expenses
  because these expense [sic] are considered costs and are not recoverable under 28
  U.S.C. § 1920.’” Doc. 220 at 9. In Villaneuva-Gonzalez, the Court relied on an
  unpublished Eleventh Circuit decision, Gary Brown & Assocs., Inc. v. Ashdon, Inc.,
  268 F. App’x 837, 846 (11th Cir. 2008). Unpublished opinions are not binding
  precedent. 11th Cir. R. 36-2. And Gary Brown discusses only costs under § 1920,
  citing Duckworth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996), for the
  proposition that costs of mediation, meals, postage, airfare, and lodging are not
  awardable under § 1920. Gary Brown, 268 F. App’x at 846.

                                            42
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 43 of 45 PageID 5051



  showing that each attorney in attendance provided a distinct contribution and his or
  her attendance was reasonably necessary.” 33 Doc. 220 at 9 n.5.

        A court may cut travel expenses if outside-market counsel was unnecessary
  and the plaintiff would not have incurred travel and meal expenses had the plaintiff
  hired local counsel. See Mock v. Bell Helicopter Textron, Inc., 456 F. App’x 799, 803
  (11th Cir. 2012).

         Reducing the expenses for attorney travel and lodging by forty percent is
  warranted (for total travel expenses of $3,069.37 and total lodging expenses of
  $1,780.73), for the same reason a reduction in hours for attorney travel is warranted
  (failure to retain local counsel and duplicative work). Awarding expenses of $6,602.14
  ($3,069.37 + $1,780.73 + 1050 + 702.04) is warranted.

  IV.   Oral Argument

        The plaintiffs state, “In the event the Court is inclined to reduce Class
  Counsel’s rates or lodestar recovery negotiated under the parties’ arms-length
  settlement, Plaintiffs respectfully request a hearing.” Doc. 219 at 25. The defendants
  do not address the request for a hearing. See generally Doc. 220. Due to adequate
  briefing, the undersigned finds a hearing unnecessary to prepare this report and
  recommendation but leaves the request with Judge Davis to determine whether oral
  argument on the motions, this report and recommendation, and any objections and
  responses would be helpful.




        33In  a footnote, the defendants state, “Notably, Plaintiffs have not provided any
  documentation or receipts to substantiate the expenses claimed” for legal research
  fees, delivery fees, facsimile fees, parking fees, transportation costs, airport baggage
  fees, and meal costs. Doc. 220 at 10 n.6. The plaintiffs are not seeking reimbursement
  for those expenses. See Doc. 219-10 at 4–5 (category titled “Unreimbursed Expense
  (Billing Judgment)”).

                                            43
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 44 of 45 PageID 5052



  V.    Recommendation 34

        The undersigned recommends:

        1. granting in part the parties’ motion for settlement approval, Doc.
           218, and approving the parties’ settlement, Doc. 218-1, as a fair and
           reasonable resolution of disputed issues but limiting the retention of
           jurisdiction to 120 days from entry of judgment;

        2. granting in part the plaintiffs’ motion for attorney’s fees, costs, and
           expenses, Doc. 219, and approving as reasonable $400,262.00 in
           attorney’s fees, $15,268.84 in costs, and $6,602.14 in expenses; and

        3. entering final judgment that states (in substantially the same form
           requested by the parties):

            Whereas, the original plaintiff, Gail Lockwood (individually and on
            behalf of each person who has filed a consent to join the action as a
            plaintiff and who has not voluntarily dismissed his or her claim), and
            the defendants CIS Services, LLC; CIS Claims Services, LLC; CIS
            Group of Companies, LLC; CIS Group, LLC; and Michael E. Stanley
            have entered into a settlement agreement and release that settles all
            claims pertaining to the alleged failure to pay overtime wages to
            Lockwood and the consent plaintiffs;

            Whereas, the Court has reviewed the settlement agreement and
            release and has found the terms are fair, reasonable, and adequate;

            Whereas, the Court has approved the settlement agreement and
            release; and

            Whereas, under the settlement agreement and release, Lockwood
            and the consent plaintiffs are conclusively deemed to have released


        34“Within    14 days after being served with a copy of [a report and
  recommendation on a dispositive motion], a party may serve and file specific written
  objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).
  “A party may respond to another party’s objections within 14 days after being served
  with a copy.” Id. A party’s failure to serve and file specific objections to the proposed
  findings and recommendations alters the scope of review by the District Judge and
  the United States Court of Appeals for the Eleventh Circuit, including waiver of the
  right to challenge anything to which no specific objection was made. See Fed. R. Civ.
  P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; Local Rule 6.02.

                                             44
Case 3:16-cv-00965-BJD-PDB Document 237 Filed 05/03/19 Page 45 of 45 PageID 5053



           any “Released Claims” against the “Released Parties” as defined in
           the settlement agreement and release;

           Now, therefore, the Court enters judgment and dismisses this action
           with prejudice under the settlement agreement and release and
           order approving the settlement and establishing attorney’s fees and
           costs.

           The Court permanently enjoins and restrains all individuals from
           asserting any claims released under the settlement agreement and
           release.

           Without affecting the finality of this judgment, the Court reserves
           jurisdiction over this action, Lockwood, the consent plaintiffs, and
           the defendants for 120 days from this judgment to supervise the
           implementation, enforcement, construction and interpretation of the
           settlement agreement and release.

        Done in Jacksonville, Florida, on May 3, 2019.




  c:    The Honorable Brian J. Davis
        Counsel of Record




                                          45
